          Case 1:19-cv-05527-JGK Document 41 Filed 06/15/21 Page 1 of 1


                                                      i.;'.::;DC SONY
UNITED STATES DISTRICT COURT                          DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                         F:LECTRO NICALL Y FlLED
                                                      DOC#
ANTON LIVERPOOL,
                                                      DATE F-_IL_E_D:-           $~, -.
                                                                      . _~.. , ~.•~/ J;
                                                                                      ,._,j ______.

                        Plaintiff,                 19-cv-5527 (JGK)

             - against -                           ORDER

CITY OF NEW YORK ET AL.,

                        Defendants .


JOHN G. KOELTL , District Judge :

     The New York State Attorney General and the City of New

Yo rk are directed to respond to the letter filed by the

plaintiff in ECF No_ 40 by June 30 , 2021.

      The Clerk is directed to mail a copy of this order to the

prose plaintiff .

SO ORDERED .

Dated :      New York , New York
             June 15, 2021

                                          United States District Judge
